DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim is NOT to a process, machine, manufacture or composition of matter. The claimed "program" is non-structural per se. The claim encompasses pure software, which does not fall within the definition of a process, machine, manufacture or composition of matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (hereafter Zhang; “Active Noise Control Over Space: A Wave Domain Approach”, cited by IDS filed on 4/16/21).
Regarding claim 1, Zhang discloses a signal processing device comprising:
a control section (for simulating one of the 4 algorithms, an inherently included controller that performs mathematical calculation to generate the coefficients for the speaker signal; see abstract and section B on p. 775 and section IV on p. 778) that generates, on a basis of a first microphone signal obtained by sound collection at a first microphone array (microphone array as shown in Fig. 1), a speaker drive signal (signal to drive loudspeaker array as shown in Fig. 1) of an output sound for cancelling a sound (noise sources outside of the region enclosed by microphone array as shown in Fig. 1) which is propagated from an outside of a predetermined region (area enclosed by microphone array as shown in Fig. 1) to the predetermined region and is collected by the first microphone array, and that outputs the output sound from a speaker array (loudspeaker array) on a basis of the speaker drive signal, the first microphone array including a plurality of microphones, the speaker array including at least one high-order speaker (“harmonics based wave-domain ANC systems” in abstract and sect. B on p. 775).
Regarding claim 2, Zhang shows that the control section includes a filtering section that generates the speaker drive signal (dq(k)) by performing, on the first microphone signal (represented by “e” in Fig. 2 or 3), a filtering process using a filter coefficient (the first paragraph on the second column of p. 776), and a filter coefficient updating section (adaptive algorithm in Fig. 2 or 3 includes a coefficient updating 
Regarding claim 3, Zhang shows that the filtering section generates the speaker drive signal for cancelling a sound which is propagated to the predetermined region, by point control (each microphone is a control point).
Regarding claim 4, Zhang shows that the filtering section generates the speaker drive signal for cancelling a sound which is propagated to the predetermined region, by area control (area within the microphone array as shown in Fig. 1).
Regarding claims 5 and 6, Zhang shows the wavenumber domain (all equations are based on k, see second column on p. 775).
Regarding claim 7, Zhang shows that the control section generates the speaker drive signal by conducting computation of up to a term corresponding to a predetermined first or higher order radiation pattern of the high-order speaker (defined by equation 5 or 7).
	Regarding claims 8 and 9, Zhang shows that through the filtering process, the filtering section generates, as the speaker drive signal, a mode coefficient an origin of which is set at a predetermined reference position in a space and the reference position is different from a position of the high-order speaker (reads on the situation when less number of speakers is provided, see item “2)” on the first column of p. 782).
Regarding claim 10, Zhang shows that through the filtering process, the filtering section generates, as the speaker drive signal, a mode coefficient an origin of which is set at a position of the high-order speaker and which is for the high-order speaker 
Regarding claim 12, Zhang shows a second microphone array (e.g., the array on the left of Fig. 1) that is disposed so as to be opposite to the first microphone array (e.g., the array on the right of Fig. 1) with respect to the speaker array. This also reads on the other embodiment disclosed on the first column of p. 784.
	Claim 13 corresponds to claim 1 discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang.
Regarding claim 14, Zhang fails to explicitly show a program for controlling the processing. Examiner takes Official Notice that this feature is notoriously well known in the active noise control field. Zhang also states that the simulation involves a finite number of iterations (p. 780). This disclosure fairly suggests that a computer is being utilized to generate noise cancelling signal. Thus, it would have been obvious to one of ordinary skill in the art to modify Zhang by utilizing a computer program for controlling the computer in order to generate the speaker drive signal based on the complex calculations and numerous iterations.
Regarding claim 11, Zhang fails to show a plurality of speakers in a shape other than a ring-like shape in Fig. 1. However, one skilled would have expected that the region as shown in Fig. 1 is just an example for illustration and explanatory purpose. For example, equation 22 is based on a circular region. One skilled in the art would be able to modify equation 22 and other related equation(s) based on the radius for another region in a different shape other than a circle, such as a square, without undue experimentation. Furthermore, Zhang suggests a planar array of differential microphones. One skilled in the art would have expected that a speaker array in similar layout would be needed for using such microphone array for ANC. Thus, it would have been obvious to one of ordinary skill in the art to modify Zhang by utilizing speaker array for a shape other than a circle in order to cancel noise in a region not being circular and complementing the shape of the microphone array.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654